530 F.Supp.2d 1199 (2008)
ASH GROVE CEMENT COMPANY, Plaintiff,
v.
EMPLOYERS INSURANCE OF WAUSAU, Defendant.
No. 05-2339-JWL.
United States District Court, D. Kansas.
January 15, 2008.
Dan C. Sanders, William J. Gotfredson, Monaco, Sanders, Gotfredson, Racine & Barber, L.C., Kansas City, MO, for Plaintiff.
B. Robert Ostojic, Stephen P. Eisenberg, Leahy, Eisenberg & Fraenkel, Ltd., Chicago, IL, Stephen D. Manz, Theresa Shean Hall, Schmitt Manz Swanson & Mulhern PC, Kansas City, MO, for Defendant.


*1200 ORDER VACATING IN PART MEMORANDUM AND ORDER OF OCTOBER 3, 2007

JOHN W. LUNGSTRUM, District Judge.
The Court's Memorandum and Order of October 3, 2007 (Doc. # 189), Ash Grove Cement Co. v. Employers Insurance of Wausau, 513 F.Supp.2d 1200 (D.Kan. 2007), is hereby vacated in part. Specifically, the Court vacates that portion of the third paragraph of Part IV of the Memorandum and Order in which the Court discussed and applied the concurrent cause doctrine, see id., slip. op. at 8-9, 513 F.Supp.2d at 1205-06, in light of the Court's application of an efficient proximate cause standard in jury instructions in this case. The denial of Wausau's motion for summary judgment in Part IV of the Memorandum and Order remains unchanged.
IT IS SO ORDERED.